CATES, Presiding Judge.
Flannagin has filed a petition for a writ of error alleging that his death sentence for first degree murder is an error of law apparent on the record under Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346.
Flannagin’s former case on appeal may be found in 48 Ala.App. 559, 266 So.2d 637.
Technically, we should issue the writ, have the record brought up and pass upon it to ascertain what every one knows, to wit: that Flannagin is under sentence to be electrocuted. Inasmuch as the record on appeal, supra, contains the circuit court’s minute entry showing the death sentence, we pass over the steps of asking for and receiving a formal certification. See Ward v. Williams, 270 Ill. 547, 110 N.E. 821; Cook v. City of Austin, 161 Tex. 294, 340 S.W.2d 482. See Aaron v. State, 49 Ala.App. 402, 272 So.2d 609.
On authority of Hubbard v. State, 290 Ala. 118, 274 So.2d 298, we hereby modify the death sentence into one of imprisonment for life. The necessary mandate shall issue to the clerk of the circuit court of Lawrence County as in Hubbard, supra, provided.
Judgment modified.
All the Judges concur.